UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No.9)* CELLEGY PHARMACEUTICALS, INC. (Name of Issuer) Common Stock, $0.001 par value (Title of Class Of Securities) 15115l 10 3 (CUSIP Number) Linda Crouch-McCreadie Baker, Donelson, Bearman, Caldwell & Berkowitz, PC 100 Med Tech Parkway, Suite 200 Johnson City, Tennessee 37602 (423) 928 0181 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications) February 12, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule l3D, and is filing this schedule because of Rule 13d l(e),13d l(f) or l3d-l(g), check the following box”o Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) 1 CUSIP No. 006228-10-0 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons SJ Strategic Investments LLC 30-0060195 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 7,053,993 8. Shared Voting Power 0 9. Sole Dispositive Power 7,053,993 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 7,053,993 12. Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 23.64 % 14. Type of Reporting Person (See Instructions) OO 2 CUSIP No. 006228-10-0 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons John M. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 7,053,993 8. Shared Voting Power 0 9. Sole Dispositive Power 7,053,993 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 7,053,993 12. Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 23.64 % 14. Type of Reporting Person (See Instructions) IN 3 CUSIP No. 006228-10-0 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Joan P. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 7,053,993 8. Shared Voting Power 0 9. Sole Dispositive Power 7,053,993 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 7,053,993 12. Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 23.64% 14. Type of Reporting Person (See Instructions) IN 4 CUSIP No. 006228-10-0 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons Susan Palmer 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 7,053,993 8. Shared Voting Power 0 9. Sole Dispositive Power 7,053,993 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 7,053,993 12. Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 23.64% 14. Type of Reporting Person (See Instructions) IN 5 CUSIP No. 006228-10-0 1. Names of Reporting Persons. S.S. or I.R.S. Identification Nos. of Above Persons James M. Gregory 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)(x) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2)d) or 2(e) 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 7,053,993 8. Shared Voting Power 0 9. Sole Dispositive Power 7,053,993 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 7,053,993 12. Check if the Aggregate Amount in Row(11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 23.64% 14. Type of Reporting Person (See Instructions) IN 6 This Amendment No. 9 to the Schedule 13D relating to shares of Common Stock, no par value (the "Common Stock") of Cellegy Pharmaceuticals, Inc. (the "Issuer"), is being filed by John M. Gregory, Joan P. Gregory, Susan Palmer, James M. Gregory and SJ Strategic Investments LLC, a Tennessee limited liability company (collectively, the "Reporting Persons"), to amend Items4 and 6. Amendment No. 1 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed by John M. and Joan P. Gregory on October 29, 2002 to report an increase in beneficial ownership of greater than 1% of the Common Stock of the Issuer and to otherwise amend Items 3 and 5 of the Schedule 13D. Amendment No. 2 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed by John M. and Joan P. Gregory on November 13, 2002 to report an increase in beneficial ownership of greater than 1% of the Common Stock of the Issuer and to otherwise amend Items 3, 5 and 6 of the Schedule 13D. Amendment No. 3 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed by John M. and Joan P. Gregory onDecember 23, 2002 to report an increase in beneficial ownership of greater than 1% of the Common Stock of the Issuer and to otherwise amend Items 3and 5 of the Schedule 13D. Amendment No. 4 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed by John M. and Joan P. Gregory onJanuary 21, 2003 to report an increase in beneficial ownership of greater than 1% of the Common Stock of the Issuer and to otherwise amend Items 3 and 5 of the Schedule 13D. Amendment No. 5 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed bytheReporting Persons to report a transfer of shares to SJ Strategic Investments LLC, a family-owned entity controlled by John M. Gregory, and to otherwise amend Items 2, 3, 4, 5and 6 of theSchedule 13D. Amendment No. 6 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed bytheReporting Persons to reportpurchases of sharesby SJ Strategic Investments LLC, a family-owned entity controlled by John M. Gregory, and to otherwise amend Items 2,4and 5 of theSchedule 13D. Amendment No. 7 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed bytheReporting Persons to reportpurchases of sharesby SJ Strategic Investments LLC, a family-owned entity controlled by John M. Gregory, and to otherwise amend Items3, 4, 5and 6 of theSchedule 13D. Amendment No. 8 to the Schedule 13D relating to shares of Common Stock of the Issuer was filed by the Reporting Persons to reportpurchases of sharesby SJ Strategic Investments LLC, a family-owned entity controlled by John M. Gregory, and to otherwise amend Items 3, 5 and 6 of the Schedule 13D. Item 1.Security and Issuer The title and class of equity securities to which this statement relates is the common stock,no par value (the "Common Stock"), and warrants to purchase shares of Common Stock (the"Warrants")ofCellegy Pharmaceuticals, Inc.(the "Issuer"). The Issuer's principal executive offices are located at2085B Quaker Point Road, Quakertown, PA 18951. Item 2.Identity and Background (a) Name: This report is being filed by SJ Strategic Investments LLC, John M. Gregory, Joan P. Gregory, husband and wife, Susan Palmer and James M. Gregory(collectively, the "Reporting Persons"). SJ Strategic Investments LLC ("SJSI") is a Tennessee limited liability company which has a principal business of engaging in investment activities. The members of SJSI are John M. Gregory, Joan P. Gregory, Susan Palmer and James M. Gregory. Susan Palmer and James M. Gregory are the children of John M. Gregory and Joan P. Gregory. (b)Residence or business address: The address for SJSI and its members is: SJ Strategic Investments LLC 340 Martin Luther King, Jr. Blvd., Suite 200 Bristol, TN 37620 (c) Present Principal Occupation or Employment: John M. Gregory is the managing member of SJSI. Joan P. Gregory is a homemaker and is not presently employed in any other capacity. Susan Palmer is the Chief Investment Officer for SJSI. James M. Gregory is a full time student. (d) Criminal Conviction: None of the Reporting Persons, during the last five years, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) Court or Administrative Proceedings: None of the Reporting Persons, during the last five years, has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Citizenship: All individuals are citizens of the United States. Item 3.Source and Amount of Funds or Other Consideration: All securities acquired by the Reporting Persons were purchased with the personal funds of John M. Gregory and Joan P. Gregory except for the shares purchased on or after January 27, 2004, which were purchased with the working capital of SJSI.
